
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.50


SECURITY AGREEMENT


        THIS SECURITY AGREEMENT is entered into as of June 17, 2002 by and
between MAGNETEK, INC., a Delaware corporation (the "Borrower"), and Bank One,
Kentucky, NA, a national banking association having an office in Louisville,
Kentucky, in its capacity as agent (the "Agent") for the lenders party to the
Credit Agreement referred to below.

PRELIMINARY STATEMENT

        The Borrower, the Agent and the Lenders are entering into a Credit
Agreement dated as of June 17, 2002 (as it may be amended or modified from time
to time, the "Credit Agreement"). The Borrower is entering into this Security
Agreement (as it may be amended or modified from time to time, the "Security
Agreement") in order to induce the Lenders to enter into and extend credit to
the Borrower under the Credit Agreement.

        ACCORDINGLY, the Borrower and the Agent, on behalf of the Lenders,
hereby agree as follows:

ARTICLE I
DEFINITIONS

        1.1    Terms Defined in Credit Agreement.    All capitalized terms used
herein and not otherwise defined shall have the meanings assigned to such terms
in the Credit Agreement.

        1.2    Terms Defined in New York Uniform Commercial Code.    Terms
defined in the New York UCC which are not otherwise defined in this Security
Agreement are used herein as defined in the New York UCC.

        1.3    Definitions of Certain Terms Used Herein.    As used in this
Security Agreement, in addition to the terms defined in the Preliminary
Statement, the following terms shall have the following meanings:

        "Accounts" shall have the meaning set forth in Article 9 of the New York
UCC.

        "Article" means a numbered article of this Security Agreement, unless
another document is specifically referenced.

        "Chattel Paper" shall have the meaning set forth in Article 9 of the New
York UCC.

        "Collateral" means all Receivables, Equipment, General Intangibles,
Instruments, Goods, Inventory, and Other Collateral, wherever located, in which
the Borrower now has or hereafter acquires any right or interest, and the
proceeds (including Stock Rights), insurance proceeds and products thereof,
together with all books and records, customer lists, credit files, computer
files, programs, printouts and other computer materials and records related
thereto.

        "Control" shall have the meaning set forth in Article 8 or, if
applicable, in Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the New York
UCC.

        "Default" means an event described in Section 5.1.

        "Deposit Accounts" shall have the meaning set forth in Article 9 of the
New York UCC.

        "Documents" shall have the meaning set forth in Article 9 of the New
York UCC.

        "Equipment" shall have the meaning set forth in Article 9 of the New
York UCC.

        "Exhibit" refers to a specific exhibit to this Security Agreement,
unless another document is specifically referenced.

        "Fixtures" shall have the meaning set forth in Article 9 of the New York
UCC.

        "General Intangibles" shall have the meaning set forth in Article 9 of
the New York UCC.

--------------------------------------------------------------------------------


        "Goods" shall have the meaning set forth in Article 9 of the New York
UCC.

        "Instruments" shall have the meaning set forth in Article 9 of the New
York UCC.

        "Inventory" shall have the meaning set forth in Article 9 of the New
York UCC.

        "Investment Property" shall have the meaning set forth in Article 9 of
the New York UCC.

        "Lenders" means the lenders party to the Credit Agreement and their
successors and assigns.

        "Lien" means any lien (statutory or other), security interest, mortgage,
pledge, hypothecation, assignment, deposit arrangement, encumbrance or
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, the interest of a
vendor or lessor under any conditional sale, capitalized lease or other title
retention agreement). "

        New York UCC" means the New York Uniform Commercial Code as in effect
from time to time.

        "Obligations" means any and all existing and future indebtedness,
obligation and liability of every kind, nature and character, direct or
indirect, absolute or contingent (including all renewals, extensions and
modifications thereof and all fees, costs and expenses incurred by the Agent or
the Lenders in connection with the preparation, administration, collection or
enforcement thereof), of the Borrower to the Agent or any Lender or any branch,
subsidiary or affiliate thereof, arising under or pursuant to this Security
Agreement, the Credit Agreement and any promissory note or notes now or
hereafter issued under the Credit Agreement; and "Obligations" for purposes of
this Security Agreement also means and includes all obligations, liabilities,
promises, duties and amounts arising from time to time in connection with that
certain Subsidiary Guaranty executed by Borrower and various other parties in
connection with the debt of Borrower to Lenders, direct or contingent, matured
or unmatured, and all modifications and restatements and replacements of, to and
for said Subsidiary Agreement (collectively, the "Guaranty").

        "Other Collateral" means any personal property of the Borrower not
included within the defined terms Accounts, Chattel Paper, Documents, Equipment,
General Intangibles, Instruments, Inventory, Investment Property and Pledged
Deposits, including, without limitation, all cash on hand, letter-of-credit
rights, letters of credit, Stock Rights and Deposit Accounts or other deposits
(general or special, time or demand, provisional or final) with any bank or
other financial institution, it being intended that the Collateral include all
property of the Borrower other than real estate.

        "Pledged Deposits" means all time deposits of money (other than Deposit
Accounts and Instruments), whether or not evidenced by certificates, which the
Borrower may from time to time hereafter designate as pledged to the Agent or to
any Lender as security for any Obligation, and all rights to receive interest on
said deposits.

        "Receivables" means the Accounts, Chattel Paper, Documents, Investment
Property, Instruments and Pledged Deposits, and any other rights or claims to
receive money which are General Intangibles or which are otherwise included as
Collateral.

        "Required Secured Parties" means (x) prior to an acceleration of the
obligations under the Credit Agreement, the Required Lenders, (y) after an
acceleration of the obligations under the Credit Agreement but prior to the date
upon which the Credit Agreement has terminated by its terms and all of the
obligations thereunder have been paid in full, Lenders and their Affiliates
holding in the aggregate at least 66.7% of the total of (i) the unpaid principal
amount of outstanding Advances and (ii) the aggregate net early termination
payments and all other amounts then due and unpaid from the Borrower to the
Lenders or their Affiliates under Rate Management Transactions, as determined by
the Agent in its reasonable discretion, and (z) after the Credit Agreement has
terminated by its terms and all of the obligations thereunder have been paid in
full (whether or not the obligations under the Credit Agreement were ever
accelerated), Lenders and their Affiliates holding in the aggregate at least

2

--------------------------------------------------------------------------------


66.7% of the aggregate net early termination payments and all other amounts then
due and unpaid from the Borrower to the Lenders or their Affiliates under Rate
Management Transactions, as determined by the Agent in its reasonable
discretion.

        "Section" means a numbered section of this Security Agreement, unless
another document is specifically referenced.

        "Secured Obligations" means the Obligations and Rate Management
Obligations entered into with one or more of the Lenders or their Affiliates.

        "Security" has the meaning set forth in Article 8 of the New York UCC.

        "Stock Rights" means any securities, dividends or other distributions
and any other right or property which the Borrower shall receive or shall become
entitled to receive for any reason whatsoever with respect to, in substitution
for or in exchange for any securities or other ownership interests in a
corporation, partnership, joint venture or limited liability company
constituting Collateral and any securities, any right to receive securities and
any right to receive earnings, in which the Borrower now has or hereafter
acquires any right, issued by an issuer of such securities.

        "Unmatured Default" means an event which but for the lapse of time or
the giving of notice, or both, would constitute a Default.

        The foregoing definitions shall be equally applicable to both the
singular and plural forms of the defined terms.

ARTICLE II
GRANT OF SECURITY INTEREST

        The Borrower hereby pledges, assigns and grants to the Agent, on behalf
of and for the ratable benefit of the Lenders and (to the extent specifically
provided herein) their Affiliates, a security interest in all of the Borrower's
right, title and interest in and to the Collateral to secure the prompt and
complete payment and performance of the Secured Obligations.

ARTICLE III
REPRESENTATIONS AND WARRANTIES

        The Borrower represents and warrants to the Agent and the Lenders that:

        3.1    Title, Authorization, Validity and Enforceability.    The
Borrower has good and valid rights in or the power to transfer the Collateral
and title to the Collateral with respect to which it has purported to grant a
security interest hereunder, free and clear of all Liens except for Liens
permitted under the Credit Agreement, and has full power and authority to grant
to the Agent the security interest in such Collateral pursuant hereto. The
execution and delivery by the Borrower of this Security Agreement has been duly
authorized by proper corporate proceedings, and this Security Agreement
constitutes a legal, valid and binding obligation of the Borrower and creates a
security interest which is enforceable against the Borrower in all now owned and
hereafter acquired Collateral. When financing statements have been filed in the
appropriate offices against the Borrower in the filing office(s) listed for the
Borrower in the Credit Agreement, the Agent will have a fully perfected first
priority security interest in that Collateral in which a security interest may
be perfected by filing, subject only to Liens permitted under the Credit
Agreement.

        3.2    Conflicting Laws and Contracts.    Neither the execution and
delivery by the Borrower of this Security Agreement, the creation and perfection
of the security interest in the Collateral granted hereunder, nor compliance
with the terms and provisions hereof will violate any law, rule, regulation,
order, writ, judgment, injunction, decree or award binding on the Borrower or
the Borrower's articles

3

--------------------------------------------------------------------------------


or certificate of incorporation or by-laws, the provisions of any indenture,
instrument or agreement to which the Borrower is a party or is subject, or by
which it, or its property, is bound, or conflict with or constitute a default
thereunder, or result in the creation or imposition of any Lien pursuant to the
terms of any such indenture, instrument or agreement (other than any Lien of the
Agent on behalf of the Lenders).

        3.3    Type and Jurisdiction of Organization.    The Borrower is a
corporation organized under the laws of the State of Delaware.

        3.4    Principal Location.    The Borrower's mailing address and the
locations of all its places of business are disclosed in Exhibit "A".

        3.5    Property Locations.    The Inventory, Equipment and Fixtures are
located solely at (i) premises leased by the Debtor as lessee and designated in
Part B of Exhibit "A", and/or (ii) premises where Inventory is held in a public
warehouse or is otherwise held by a bailee or on consignment. For all such
Inventory in excess of an aggregate of $500,000 in value held in a public
warehouse or by a bailee or on consignment, the Debtor has delivered bailment
agreements, warehouse receipts, financing statements or other documents
satisfactory to the Lenders to protect the Agent's and the Lenders' security
interest in such Inventory.

        3.6    No Other Names.    The Borrower has not conducted business under
any name except the name in which it has executed this Security Agreement, which
is the exact name as it appears in the Borrower's organizational documents, as
amended, as filed with the Borrower's jurisdiction of organization.

        3.7    No Default.    No Default or Unmatured Default exists.

        3.8    Accounts and Chattel Paper.    The names of the obligors, amounts
owing, due dates and other information with respect to the Accounts and Chattel
Paper are and will be correctly stated in all records of the Borrower relating
thereto and in all invoices and reports with respect thereto furnished to the
Agent by the Borrower from time to time. As of the time when each Account or
each item of Chattel Paper arises, the Borrower shall be deemed to have
represented and warranted that such Account or Chattel Paper, as the case may
be, and all records relating thereto, are genuine and in all respects what they
purport to be.

        3.9    Filing Requirements.    None of the Collateral (other than motor
vehicles) is of a type for which security interests or liens may be perfected by
filing under any federal statute except for patents, trademarks and copyrights
held by the Borrower and described in Exhibit "B".

        3.10    No Financing Statements.    No financing statement describing
all or any portion of the Collateral which has not lapsed or been terminated
naming the Borrower as debtor has been filed in any jurisdiction except
(i) financing statements naming the Agent on behalf of the Lenders as the
secured party and (ii) on financing statements reflecting liens permitted by the
Credit Agreement.

        3.11    Federal Employer Identification Number.    The Borrower's
Federal employer identification number is     -                        .

        3.12    State Organization Number.    If the Borrower is a registered
organization, the Borrower's state organization number
is                        .

4

--------------------------------------------------------------------------------


        3.13    Pledged Securities and Other Investment Property.    The
Borrower is the direct and beneficial owner of each Instrument, Security and
other type of Investment Property delivered to the Agent on Borrower's behalf,
free and clear of any Liens, except for the security interest granted to the
Agent for the benefit of the Lenders hereunder or as otherwise permitted in the
Credit Agreement. The Borrower further represents and warrants that (i) all such
Instruments, Securities or other types of Investment Property which are shares
of stock in a corporation or ownership interests in a partnership or limited
liability company have been (to the extent such concepts are relevant with
respect to such Instrument, Security or other type of Investment Property) duly
and validly issued, are fully paid and non-assessable and (ii) with respect to
any certificates delivered to the Agent representing an ownership interest in a
partnership or limited liability company, either such certificates are
Securities as defined in Article 8 of the Uniform Commercial Code of the
applicable jurisdiction as a result of actions by the issuer or otherwise, or,
if such certificates are not Securities, the Borrower has so informed the Agent
so that the Agent may take steps to perfect its security interest therein as a
General Intangible.

ARTICLE IV
COVENANTS

        From the date of this Security Agreement, and thereafter until this
Security Agreement is terminated:

        4.1    General.    

        4.1.1    Inspection.    The Borrower will permit the Agent or any
Lender, by its representatives and agents (i) to inspect the Collateral, (ii) to
examine and make copies of the records of the Borrower relating to the
Collateral and (iii) to discuss the Collateral and the related records of the
Borrower with, and to be advised as to the same by, the Borrower's officers
(and, in the case of any Receivable, after the occurrence and during the
continuance of a Default, with any person or entity which is or may be obligated
thereon), all at such reasonable times and intervals as the Agent or such Lender
may determine, and all at the Borrower's expense.

        4.1.2    Taxes.    The Borrower will pay when due all taxes, assessments
and governmental charges and levies upon the Collateral, except those which are
being contested in good faith by appropriate proceedings and as to which
adequate reserves are being maintained.

        4.1.3    Records and Reports; Notification of Default.    The Borrower
will maintain complete and accurate books and records with respect to the
Collateral, and furnish to the Agent, with sufficient copies for each of the
Lenders, such reports relating to the Collateral as the Agent shall from time to
time reasonably request. The Borrower will give prompt notice in writing to the
Agent and the Lenders of the occurrence of any Default or Unmatured Default and
of any other development, financial or otherwise, which might materially and
adversely affect the Collateral.

        4.1.4    Financing Statements and Other Actions; Defense of
Title.    The Borrower hereby authorizes the Agent to file, and if requested
will execute and deliver to the Agent, all financing statements and other
documents and take such other actions as may from time to time be requested by
the Agent in order to maintain a first perfected security interest in the
Collateral. The Borrower will take any and all actions necessary to defend title
to the Collateral against all persons and to defend the security interest of the
Agent in the Collateral and the priority thereof against any Lien not expressly
permitted hereunder.

        4.1.5    Disposition of Collateral.    Except as permitted under the
Credit Agreement, the Borrower will not sell, lease or otherwise dispose of the
Collateral except (i) prior to the occurrence of a Default or Unmatured Default,
sales of inventory in the ordinary course of business, and (ii) until such time
following the occurrence of a Default as the Borrower receives a notice from the
Agent instructing the Borrower to cease such transactions, sales or leases of

5

--------------------------------------------------------------------------------




Inventory in the ordinary course of business, and (iii) until such time as the
Borrower receives a notice from the Agent pursuant to Article VII, proceeds of
Inventory and Accounts collected in the ordinary course of business.

        4.1.6    Liens.    The Borrower will not create, incur, or suffer to
exist any Lien on the Collateral except (i) the security interest created by
this Security Agreement, and (ii) Liens permitted by the Credit Agreement

        4.1.7    Change in Corporate Existence, Type or Jurisdiction of
Organization, Location, Name.    The Borrower will:

(a)preserve its existence as a corporation and not, in one transaction or a
series of related transactions, merge into or consolidate with any other entity,
or sell all or substantially all of its assets;

(b)not change its state of organization;

(c)not (i) change its name or taxpayer identification number or (ii) change its
mailing address,

unless the Borrower shall have given the Agent not less than 30 days' prior
written notice of such event or occurrence and the Agent shall have taken such
steps (with the cooperation of the Borrower to the extent necessary or
advisable) as are necessary or advisable to properly maintain the validity,
perfection and priority of the Agent's security interest in the Collateral.

        4.1.8    Other Financing Statements.    The Borrower will not sign or
authorize the signing on its behalf or the filing of any financing statement
naming it as debtor covering all or any portion of the Collateral, except as
permitted by Section 4.1.6.

        4.2    Receivables.    

        4.2.1    Certain Agreements on Receivables.    The Borrower will not
make or agree to make any discount, credit, rebate or other reduction in the
original amount owing on a Receivable or accept in satisfaction of a Receivable
less than the original amount thereof, except that, prior to the occurrence and
except during the continuance of a Default the Borrower may reduce the amount of
Accounts arising from the sale of Inventory in accordance with its present
policies and in the ordinary course of business.

        4.2.2    Collection of Receivables.    Except as otherwise provided in
this Security Agreement, the Borrower will use reasonable efforts to collect and
enforce, at the Borrower's sole expense, all amounts due or hereafter due to the
Borrower under the Receivables.

        4.2.3    Delivery of Invoices.    The Borrower will deliver to the Agent
promptly upon its request after the occurrence of and during the continuance of
a Default duplicate invoices with respect to each Account bearing such language
of assignment as the Agent shall reasonably specify.

        4.2.4    Disclosure of Counterclaims on Receivables.    If (i) any
discount, credit or agreement to make a rebate or to otherwise reduce the amount
owing on a Receivable exists or (ii) if, to the knowledge of the Borrower, any
dispute, setoff, claim, counterclaim or defense exists or has been asserted or
threatened with respect to a Receivable, the Borrower will disclose such fact to
the Agent in writing in connection with the inspection by the Agent of any
record of the Borrower relating to such Receivable and in connection with any
invoice or report furnished by the Borrower to the Agent relating to such
Receivable.

6

--------------------------------------------------------------------------------




        4.3    Inventory and Equipment.    

        4.3.1    Maintenance of Goods.    The Borrower will do all things
necessary to maintain, preserve, protect and keep the Inventory and the
Equipment in good repair and working and saleable condition.

        4.3.2    Insurance.    The Borrower will (i) maintain fire and extended
coverage insurance on the Inventory and Equipment containing a lender's loss
payable clause in favor of the Agent, on behalf of the Lenders, and providing
that said insurance will not be terminated except after at least 30 days'
written notice from the insurance company to the Agent, (ii) maintain such other
insurance on the Collateral for the benefit of the Agent as the Agent shall from
time to time request, (iii) furnish to the Agent upon the request of the Agent
from time to time the originals of all policies of insurance on the Collateral
and certificates with respect to such insurance and (iv) maintain general
liability insurance.

        4.3.3    Titled Vehicles.    The Borrower will give the Agent notice of
its acquisition of any vehicle covered by a certificate of title and deliver to
the Agent, upon request, the original of any vehicle title certificate and do
all things necessary to have the Lien of the Agent noted on any such
certificate.

        4.4    Instruments, Securities, Chattel Paper, Documents and Pledged
Deposits.    The Borrower will (i) deliver to the Agent immediately upon
execution of this Security Agreement the originals of all Chattel Paper,
Securities and Instruments constituting Collateral (if any then exist),
(ii) hold in trust for the Agent upon receipt and immediately thereafter deliver
to the Agent any Chattel Paper, Securities and Instruments constituting
Collateral, (iii) upon the designation of any Pledged Deposits (as set forth in
the definition thereof), deliver to the Agent such Pledged Deposits which are
evidenced by certificates included in the Collateral endorsed in blank, marked
with such legends and assigned as the Agent shall specify, and (iv) upon the
Agent's request, after the occurrence and during the continuance of a Default,
deliver to the Agent (and thereafter hold in trust for the Agent upon receipt
and immediately deliver to the Agent) any Document evidencing or constituting
Collateral.

        4.5    Uncertificated Securities and Certain Other Investment
Property.    The Borrower will permit the Agent from time to time to cause the
appropriate issuers (and, if held with a securities intermediary, such
securities intermediary) of uncertificated securities or other types of
Investment Property not represented by certificates which are Collateral to mark
their books and records with the numbers and face amounts of all such
uncertificated securities or other types of Investment Property not represented
by certificates and all rollovers and replacements therefor to reflect the Lien
of the Agent granted pursuant to this Security Agreement. The Borrower will take
any actions necessary to cause (i) the issuers of uncertificated securities
which are Collateral and which are Securities and (ii) any financial
intermediary which is the holder of any Investment Property, to cause the Agent
to have and retain Control over such Securities or other Investment Property.
Without limiting the foregoing, the Borrower will, with respect to Investment
Property held with a financial intermediary, cause such financial intermediary
to enter into a control agreement with the Agent in form and substance
satisfactory to the Agent.

        4.6    Stock and Other Ownership Interests.    

        4.6.1    Changes in Capital Structure of Issuers.    Except as permitted
under the Credit Agreement, the Borrower will not (i) permit or suffer any
issuer of privately held corporate securities or other ownership interests in a
corporation, partnership, joint venture or limited liability company
constituting Collateral to dissolve, liquidate, retire any of its capital stock
or other Instruments or Securities evidencing ownership, reduce its capital or
merge or consolidate with any other entity, or (ii) vote any of the Instruments,
Securities or other Investment Property in favor of any of the foregoing.

7

--------------------------------------------------------------------------------

        4.6.2    Issuance of Additional Securities.    The Borrower will not
permit or suffer the issuer of privately held corporate securities or other
ownership interests in a corporation, partnership, joint venture or limited
liability company constituting Collateral to issue any such securities or other
ownership interests, any right to receive the same or any right to receive
earnings, except to the Borrower.

        4.6.3    Registration of Pledged Securities and other Investment
Property.    The Borrower will permit any registerable Collateral to be
registered in the name of the Agent or its nominee at any time at the option of
the Required Secured Parties.

        4.6.4    Exercise of Rights in Pledged Securities and other Investment
Property.    The Borrower will permit the Agent or its nominee at any time after
the occurrence of a Default, without notice, to exercise all voting and
corporate rights relating to the Collateral, including, without limitation,
exchange, subscription or any other rights, privileges, or options pertaining to
any corporate securities or other ownership interests or Investment Property in
or of a corporation, partnership, joint venture or limited liability company
constituting Collateral and the Stock Rights as if it were the absolute owner
thereof.

        4.7    Pledged Deposits.    The Borrower will not withdraw all or any
portion of any Pledged Deposit or fail to rollover said Pledged Deposit without
the prior written consent of the Agent.

        4.8    Deposit Accounts.    The Borrower will (i) upon the Agent's
request, cause each bank or other financial institution in which it maintains
(a) a Deposit Account to enter into a control agreement with the Agent, in form
and substance satisfactory to the Agent in order to give the Agent Control of
the Deposit Account or (b) other deposits (general or special, time or demand,
provisional or final) to be notified of the security interest granted to the
Agent hereunder and cause each such bank or other financial institution to
acknowledge such notification in writing and (ii) upon the Agent's request after
the occurrence of a Default, deliver to each such bank or other financial
institution a letter, in form and substance acceptable to the Agent,
transferring ownership of the Deposit Account to the Agent or transferring
dominion and control over each such other deposit to the Agent. In the case of
deposits maintained with Lenders, the terms of such letter shall be subject to
the provisions of the Credit Agreement regarding setoffs.

        4.9    Letter-of-Credit Rights.    The Borrower will upon the Agent's
request, cause each issuer of a letter of credit, to consent to the assignment
of proceeds of the letter of credit in order to give the Agent Control of the
letter-of-credit rights to such letter of credit.

        4.10    Federal, State or Municipal Claims.    The Borrower will notify
the Agent of any Collateral which constitutes a claim against the United States
government or any state or local government or any instrumentality or agency
thereof, the assignment of which claim is restricted by federal, state or
municipal law.

ARTICLE V
DEFAULT

        5.1  The occurrence of any one or more of the following events shall
constitute a Default:

        5.1.1    Any representation or warranty made by or on behalf of the
Borrower under or in connection with this Security Agreement shall be materially
false as of the date on which made.

        5.1.2    The breach by the Borrower of any of the terms or provisions of
Article IV or Article VII.

8

--------------------------------------------------------------------------------




        5.1.3    The breach by the Borrower (other than a breach which
constitutes a Default under Section 5.1.1 or 5.1.2) of any of the terms or
provisions of this Security Agreement which is not remedied within 10 days after
the giving of written notice to the Borrower by the Agent.

        5.1.4    Any material portion of the Collateral shall be transferred or
otherwise disposed of, either voluntarily or involuntarily, in any manner not
permitted by Section 4.1.5 or 8.7 or shall be lost, stolen, damaged or
destroyed.

        5.1.5    Any Secured Obligation shall not be paid when due, whether at
stated maturity, upon acceleration, or otherwise.

        5.1.6    The occurrence of any "Default" under, and as defined in, the
Credit Agreement.

        5.1.7    The occurrence of any breach or default under the Guaranty.

        5.2    Acceleration and Remedies.    Upon the acceleration of the
obligations under the Credit Agreement pursuant to Section 8.1 thereof, the
Obligations and, to the extent provided for under the Rate Management
Transactions evidencing the same, the Rate Management Obligations, shall
immediately become due and payable without presentment, demand, protest or
notice of any kind, all of which are hereby expressly waived, and the Agent may,
with the concurrence or at the direction of the Required Secured Parties,
exercise any or all of the following rights and remedies:

        5.2.1    Those rights and remedies provided in this Security Agreement,
the Credit Agreement, or any other Loan Document, provided that this
Section 5.2.1 shall not be understood to limit any rights or remedies available
to the Agent and the Lenders prior to a Default.

        5.2.2    Those rights and remedies available to a secured party under
the New York UCC (whether or not the New York UCC applies to the affected
Collateral) or under any other applicable law (including, without limitation,
any law governing the exercise of a bank's right of setoff or bankers' lien)
when a debtor is in default under a security agreement.

        5.2.3    Without notice except as specifically provided in Section 8.1
or elsewhere herein, sell, lease, assign, grant an option or options to purchase
or otherwise dispose of the Collateral or any part thereof in one or more
parcels at public or private sale, for cash, on credit or for future delivery,
and upon such other terms as the Agent may deem commercially reasonable.

The Agent, on behalf of the secured parties, may comply with any applicable
state or federal law requirements in connection with a disposition of the
Collateral and compliance will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral.

        If, after the Credit Agreement has terminated by its terms and all of
the Obligations have been paid in full, there remain Rate Management Obligations
outstanding, the Required Secured Parties may exercise the remedies provided in
this Section 5.2 upon the occurrence of any event which would allow or require
the termination or acceleration of any Rate Management Obligations pursuant to
the terms of the agreement governing any Rate Management Transaction.

        5.3    Borrower's Obligations Upon Default.    Upon the request of the
Agent after the occurrence of and during the continuance of a Default, the
Borrower will:

        5.3.1    Assembly of Collateral.    Assemble and make available to the
Agent the Collateral and all records relating thereto at any place or places
specified by the Agent.

        5.3.2    Secured Party Access.    Permit the Agent, by the Agent's
representatives and agents, to enter any premises where all or any part of the
Collateral, or the books and records relating thereto, or both, are located, to
take possession of all or any part of the Collateral and to remove all or any
part of the Collateral.

9

--------------------------------------------------------------------------------




        5.4    License.    The Agent is hereby granted a license or other right
to use, following the occurrence and during the continuance of a Default,
without charge, the Borrower's labels, patents, copyrights, rights of use of any
name, trade secrets, trade names, trademarks, service marks, customer lists and
advertising matter, or any property of a similar nature, as it pertains to the
Collateral, in completing production of, advertising for sale, and selling any
Collateral, and, following the occurrence and during the continuance of a
Default, the Borrower's rights under all licenses and all franchise agreements
shall inure to the Agent's benefit. In addition, the Borrower hereby irrevocably
agrees that the Agent may, following the occurrence and during the continuance
of a Default, sell any of the Borrower's Inventory directly to any person,
including without limitation persons who have previously purchased the
Borrower's Inventory from the Borrower and in connection with any such sale or
other enforcement of the Agent's rights under this Agreement, may sell Inventory
which bears any trademark owned by or licensed to the Borrower and any Inventory
that is covered by any copyright owned by or licensed to the Borrower and the
Agent may finish any work in process and affix any trademark owned by or
licensed to the Borrower and sell such Inventory as provided herein.

ARTICLE VI
WAIVERS, AMENDMENTS AND REMEDIES

        No delay or omission of the Agent or any Lender to exercise any right or
remedy granted under this Security Agreement shall impair such right or remedy
or be construed to be a waiver of any Default or an acquiescence therein, and
any single or partial exercise of any such right or remedy shall not preclude
any other or further exercise thereof or the exercise of any other right or
remedy. No waiver, amendment or other variation of the terms, conditions or
provisions of this Security Agreement whatsoever shall be valid unless in
writing signed by the Agent with the concurrence or at the direction of the
Lenders required under Section 8.2 of the Credit Agreement and then only to the
extent in such writing specifically set forth. All rights and remedies contained
in this Security Agreement or by law afforded shall be cumulative and all shall
be available to the Agent and the Lenders until the Secured Obligations have
been paid in full.

ARTICLE VII
PROCEEDS; COLLECTION OF RECEIVABLES

        7.1    Lockboxes.    Upon request of the Agent at any time after the
occurrence and during the continuance of a Default, the Borrower shall execute
and deliver to the Agent irrevocable lockbox agreements in the form provided by
or otherwise acceptable to the Agent.

        7.2    Collection of Receivables.    The Agent may at any time after the
occurrence and during the continuance of a Default, by giving the Borrower
written notice, elect to require that the Receivables be paid directly to the
Agent for the benefit of the Lenders. In such event, the Borrower shall, and
shall permit the Agent to, promptly notify the account debtors or obligors under
the Receivables of the Lenders' interest therein and direct such account debtors
or obligors to make payment of all amounts then or thereafter due under the
Receivables directly to the Agent. Upon receipt of any such notice from the
Agent, the Borrower shall thereafter hold in trust for the Agent, on behalf of
the Lenders, all amounts and proceeds received by it with respect to the
Receivables and Other Collateral and immediately and at all times thereafter
deliver to the Agent all such amounts and proceeds in the same form as so
received, whether by cash, check, draft or otherwise, with any necessary
endorsements. The Agent shall hold and apply funds so received as provided by
the terms of Sections 7.3 and 7.4.

        7.3    Special Collateral Account.    The Agent may require all cash
proceeds of the Collateral to be deposited in a special non-interest bearing
account with the Agent and the proceeds of such account shall be applied in
accordance with the provisions of Section 7.4.

10

--------------------------------------------------------------------------------


        7.4    Application of Proceeds.    The proceeds of any exercise of
remedies in respect of the Collateral pursuant to Section 5.2 shall be applied
by the Agent to payment of the Secured Obligations in the following order unless
a court of competent jurisdiction shall otherwise direct:

        (a)  FIRST, to payment of all costs and expenses of the Agent incurred
in connection with the collection and enforcement of the Secured Obligations or
of the security interest granted to the Agent pursuant to this Security
Agreement;

        (b)  SECOND, to payment of that portion of the Secured Obligations
constituting accrued and unpaid interest and fees, pro rata among the Lenders
and their Affiliates in accordance with the amount of such accrued and unpaid
interest and fees owing to each of them;

        (c)  THIRD, to payment of the principal of the Secured Obligations and
the net early termination payments and any other Rate Management Obligations
then due and unpaid from the Borrower to any of the Lenders or their Affiliates,
pro rata among the Lenders and their Affiliates in accordance with the amount of
such principal and such net early termination payments and other Rate Management
Obligations then due and unpaid owing to each of them;

        (d)  FOURTH, to payment of any Secured Obligations (other than those
listed above) pro rata among those parties to whom such Secured Obligations are
due in accordance with the amounts owing to each of them; and

        (e)  FIFTH, the balance, if any, after all of the Secured Obligations
have been satisfied, shall be deposited by the Agent into the Borrower's general
operating account with the Agent.

ARTICLE VIII
GENERAL PROVISIONS

        8.1    Notice of Disposition of Collateral; Condition of
Collateral.    The Borrower hereby waives notice of the time and place of any
public sale or the time after which any private sale or other disposition of all
or any part of the Collateral may be made. To the extent such notice may not be
waived under applicable law, any notice made shall be deemed reasonable if sent
to the Borrower, addressed as set forth in Article IX, at least ten days prior
to (i) the date of any such public sale or (ii) the time after which any such
private sale or other disposition may be made. Agent shall have no obligation to
clean-up or otherwise prepare the Collateral for sale.

        8.2    Compromises and Collection of Collateral.    The Borrower and the
Agent recognize that setoffs, counterclaims, defenses and other claims may be
asserted by obligors with respect to certain of the Receivables, that certain of
the Receivables may be or become uncollectible in whole or in part and that the
expense and probability of success in litigating a disputed Receivable may
exceed the amount that reasonably may be expected to be recovered with respect
to a Receivable. In view of the foregoing, the Borrower agrees that the Agent
may at any time and from time to time, if a Default has occurred and is
continuing, compromise with the obligor on any Receivable, accept in full
payment of any Receivable such amount as the Agent in its sole discretion shall
determine or abandon any Receivable, and any such action by the Agent shall be
commercially reasonable so long as the Agent acts in good faith based on
information known to it at the time it takes any such action.

        8.3    Secured Party Performance of Borrower Obligations.    Without
having any obligation to do so, the Agent may perform or pay any obligation
which the Borrower has agreed to perform or pay in this Security Agreement and
the Borrower shall reimburse the Agent for any amounts paid by the Agent
pursuant to this Section 8.3. The Borrower's obligation to reimburse the Agent
pursuant to the preceding sentence shall be a Secured Obligation payable on
demand.

        8.4    Authorization for Secured Party to Take Certain Action.    The
Borrower irrevocably authorizes the Agent at any time and from time to time in
the sole discretion of the Agent and appoints the

11

--------------------------------------------------------------------------------


Agent as its attorney in fact (i) to execute on behalf of the Borrower as debtor
and to file financing statements necessary or desirable in the Agent's sole
discretion to perfect and to maintain the perfection and priority of the Agent's
security interest in the Collateral, (ii) to indorse and collect any cash
proceeds of the Collateral, (iii) to file a carbon, photographic or other
reproduction of this Security Agreement or any financing statement with respect
to the Collateral as a financing statement and to file any other financing
statement or amendment of a financing statement (which does not add new
collateral or add a debtor) in such offices as the Agent in its sole discretion
deems necessary or desirable to perfect and to maintain the perfection and
priority of the Agent's security interest in the Collateral, (iv) to contact and
enter into one or more agreements with the issuers of uncertificated securities
which are Collateral and which are Securities or with financial intermediaries
holding other Investment Property as may be necessary or advisable to give the
Agent Control over such Securities or other Investment Property, (v) subject to
the terms of Section 4.1.5, from and after the occurrence and during the
continuance of a Default, to enforce payment of the Receivables in the name of
the Agent or the Borrower, (vi) to apply the proceeds of any Collateral received
by the Agent to the Secured Obligations as provided in Article VII and (vii) to
discharge past due taxes, assessments, charges, fees or Liens on the Collateral
(except for such Liens as are specifically permitted hereunder), and the
Borrower agrees to reimburse the Agent on demand for any payment made or any
expense incurred by the Agent in connection therewith, provided that this
authorization shall not relieve the Borrower of any of its obligations under
this Security Agreement or under the Credit Agreement.

        8.5    Specific Performance of Certain Covenants.    The Borrower
acknowledges and agrees that a breach of any of the covenants contained in
Sections 4.1.5, 4.1.6, 4.4, 5.3, or 8.7 or in Article VII will cause irreparable
injury to the Agent and the Lenders, that the Agent and Lenders have no adequate
remedy at law in respect of such breaches and therefore agrees, without limiting
the right of the Agent or the Lenders to seek and obtain specific performance of
other obligations of the Borrower contained in this Security Agreement, that the
covenants of the Borrower contained in the Sections referred to in this
Section 8.5 shall be specifically enforceable against the Borrower.

        8.6    Use and Possession of Certain Premises.    Upon the occurrence
and during the continuance of a Default, the Agent shall be entitled to occupy
and use any premises owned or leased by the Borrower where any of the Collateral
or any records relating to the Collateral are located until the Secured
Obligations are paid or the Collateral is removed therefrom, whichever first
occurs, without any obligation to pay the Borrower for such use and occupancy.

        Dispositions Not Authorized. The Borrower is not authorized to sell or
otherwise dispose of the Collateral except as set forth in Section 4.1.5 and
notwithstanding any course of dealing between the Borrower and the Agent or
other conduct of the Agent, no authorization to sell or otherwise dispose of the
Collateral (except as set forth in Section 4.1.5) shall be binding upon the
Agent or the Lenders unless such authorization is in writing signed by the Agent
with the consent or at the direction of the Required Lenders.

        Benefit of Agreement. The terms and provisions of this Security
Agreement shall be binding upon and inure to the benefit of the Borrower, the
Agent and the Lenders and their respective successors and assigns (including all
persons who become bound as a debtor to this Security Agreement), except that
the Borrower shall not have the right to assign its rights or delegate its
obligations under this Security Agreement or any interest herein, without the
prior written consent of the Agent.

        Survival of Representations. All representations and warranties of the
Borrower contained in this Security Agreement shall survive the execution and
delivery of this Security Agreement.

        8.7    Taxes and Expenses.    Any taxes (including income taxes) payable
or ruled payable by Federal or State authority in respect of this Security
Agreement shall be paid by the Borrower, together with interest and penalties,
if any. The Borrower shall reimburse the Agent for any and all reasonable
out-of-pocket expenses and internal charges (including reasonable attorneys',
auditors' and accountants'

12

--------------------------------------------------------------------------------


fees and reasonable time charges of attorneys, paralegals, auditors and
accountants who may be employees of the Agent) paid or incurred by the Agent in
connection with the preparation, execution, delivery, administration, collection
and enforcement of this Security Agreement and in the audit, analysis,
administration, collection, preservation or sale of the Collateral (including
the expenses and charges associated with any periodic or special audit of the
Collateral). Any and all costs and expenses incurred by the Borrower in the
performance of actions required pursuant to the terms hereof shall be borne
solely by the Borrower.

        8.8    Headings.    The title of and section headings in this Security
Agreement are for convenience of reference only, and shall not govern the
interpretation of any of the terms and provisions of this Security Agreement.

        8.9    Termination.    This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Secured
Obligations outstanding) until (i) the Credit Agreement has terminated pursuant
to its express terms and (ii) all of the Secured Obligations have been
indefeasibly paid and performed in full and no commitments of the Agent or the
Lenders which would give rise to any Secured Obligations are outstanding.

        8.10    Entire Agreement.    This Security Agreement embodies the entire
agreement and understanding between the Borrower and the Agent relating to the
Collateral and supersedes all prior agreements and understandings between the
Borrower and the Agent relating to the Collateral.

        8.11    CHOICE OF LAW.    THIS SECURITY AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS (AND NOT THE LAW OF
CONFLICTS) OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS.

        8.12    Distribution of Reports.    The Borrower authorizes the Agent,
as the Agent may elect in its sole discretion, to discuss with and furnish to
its affiliates and to the Lenders or to any other person or entity having an
interest in the Secured Obligations (whether as a guarantor, pledgor of
collateral, participant or otherwise) all financial statements, audit reports
and other information pertaining to the Borrower and its Subsidiaries whether
such information was provided by the Borrower or prepared or obtained by the
Agent. Neither the Agent nor any of its employees, officers, directors or agents
makes any representation or warranty regarding any audit reports or other
analyses of the Borrower's and its Subsidiaries' condition which the Agent may
in its sole discretion prepare and elect to distribute, nor shall the Agent or
any of its employees, officers, directors or agents be liable to any person or
entity receiving a copy of such reports or analyses for any inaccuracy or
omission contained in or relating thereto.

        8.13    Indemnity.    The Borrower hereby agrees to indemnify the Agent
and the Lenders, and their respective successors, assigns, agents and employees,
from and against any and all liabilities, damages, penalties, suits, costs, and
expenses of any kind and nature (including, without limitation, all expenses of
litigation or preparation therefor whether or not the Agent or any Lender is a
party thereto) imposed on, incurred by or asserted against the Agent or the
Lenders, or their respective successors, assigns, agents and employees, in any
way relating to or arising out of this Security Agreement, or the manufacture,
purchase, acceptance, rejection, ownership, delivery, lease, possession, use,
operation, condition, sale, return or other disposition of any Collateral
(including, without limitation, latent and other defects, whether or not
discoverable by the Agent or the Lenders or the Borrower, and any claim for
patent, trademark or copyright infringement), except to the extent any such
liability, damage, penalty, suit, cost or expense results from Agent's or any
Lender's gross negligence or willful misconduct.

13

--------------------------------------------------------------------------------


ARTICLE IX
NOTICES

        9.1    Sending Notices.    Any notice required or permitted to be given
under this Security Agreement shall be sent by United States mail, telegraph,
telex, FAX or nationally established overnight courier service, and shall be
deemed received (i) when received by the addressee if sent via the United States
mail, postage prepaid, (ii) when delivered to the appropriate office or machine
operator for transmission, charges prepaid, if sent by telegraph or telex
(answerback confirmed in the case of telexes), (iii) when receipt thereof by the
addressee is confirmed by telephone if sent by FAX and (iv) one business day
after delivery to an overnight courier service, if sent by such service, in each
case addressed to the Borrower at the address set forth on Exhibit "A" as its
principal place of business, and to the Agent and the Lenders at the addresses
set forth in the Credit Agreement.

        9.2    Change in Address for Notices.    Each of the Borrower, the Agent
and the Lenders may change the address for service of notice upon it by a notice
in writing to the other parties.

ARTICLE X
THE AGENT

        Bank One, Kentucky, NA has been appointed Agent for the Lenders
hereunder pursuant to Article X of the Credit Agreement. It is expressly
understood and agreed by the parties to this Security Agreement that any
authority conferred upon the Agent hereunder is subject to the terms of the
delegation of authority made by the Lenders to the Agent pursuant to the Credit
Agreement, and that the Agent has agreed to act (and any successor Agent shall
act) as such hereunder only on the express conditions contained in such
Article X. Any successor Agent appointed pursuant to Article X of the Credit
Agreement shall be entitled to all the rights, interests and benefits of the
Agent hereunder.

[continued on following page]

14

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Borrower and the Agent have executed this
Security Agreement as of the date first above written.

    MAGNETEK, INC.
 
 
By:
 
         

--------------------------------------------------------------------------------


 
 
Title:
 
         

--------------------------------------------------------------------------------


 
 
BANK ONE, KENTUCKY, NA,
    as Agent
 
 
By:
 
         

--------------------------------------------------------------------------------


 
 
Title:
 
         

--------------------------------------------------------------------------------

15

--------------------------------------------------------------------------------



QuickLinks


SECURITY AGREEMENT
